MEMORANDUM **
Frank Valenzuela, Jr., a prisoner at Calipatria State Prison, appeals pro se the district court’s order granting prison officials’ motion for summary judgment arising out of Valenzuela’s 42 U.S.C. § 1983 action. We review de novo. See Oluwa v. Gomez, 133 F.3d 1237, 1238 (9th Cir.1998). We affirm.
Valenzuela contends that three members of the prison medical staff violated the Eighth Amendment by delaying medical care. This contention lacks merits because Valenzuela failed to present evidence to suggest that the prison doctor acted with a culpable state of mind. See Farmer v. Brennan, 511 U.S. 825, 837, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994) (discussing the requisite mental state). Further, Valenzuela has not'shown that the four-day delay in medical treatment for his thumb injury resulted in substantial harm. See Estelle v. Gamble, 429 U.S. 97, 104, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976).
We reject Valenzuela’s contention that the district court erred by granting summary judgment without considering his Fed.R.Civ.P. 56(f) request for additional discovery of a fellow inmate’s statement supporting his claim of injury. The district court’s order granting summary judgment reveals the district court’s determination that the inmate’s statement would not suffice to create a genuine issue of material fact. See Qualls v. Blue Cross of California, Inc., 22 F.3d 839, 844 (9th Cir. 1994) (stating that the decision on the Rule 56(f) request need not be explicitly stated).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.